FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2017 Commission File Number: 001-12440 Enel Américas S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT Enel Américas S.A. Securities Registration Record No. 175 Santiago, April 28, 2017 Ger. Gen. N°09/2017 Mr. Carlos Pavez T. Superintendent of Securities and Insurance Superintendence of Securities and Insurance Av. Libertador General Bernardo O’Higgins No. 1449 Santiago, Chile Ref. SIGNIFICANT EVENT Dear Sir In accordance with articles 9 and 10, paragraph 2 under Chilean Securities Market Law No. 18,045, and as established under Chilean General Norm No. 30 of the Superintendence, and as duly authorized, I hereby inform you of the following significant event: the Extraordinary Shareholders’ Meeting of Enel Américas S.A. (“Enel Américas” or the “Company”) held on April 27, 2017, has adopted, amongst others, the following agreements; 1. The cancellation of treasury shares acquired in the context of the merger of Endesa Américas and Chilectra Américas into Enel Américas as of December 1, 2016 and the subsequent capital decrease from Ch$ 4,621,809,178,631 Chilean pesos divided into 58,324,975,387 common registered shares, all of the same series and with no par value to Ch$ 4,527,762,465,556 Chilean pesos, divided into 57,452,641,516 common registered shares, all of the same series and with no par value. 2. The change of the functional currency of Enel Américas S.A. from Chilean pesos to United States dollars, thereby modifying permanent Article Five of its bylaws in order to denominate the Company’s capital in that currency, thus establishing that the Company’s capital is now 6,763,204,424 U.S. dollars divided into 57,452,641,516 common shares, all of the same series and with no par value which, pursuant to transitory Article 1 of these bylaws, and as agreed by the Extraordinary Shareholders’ Meeting, are fully subscribed and paid. Yours truly Luca D’Agnese Chief Executive Officer Cc Central Bank of Chile Santiago Stock Exchange Chilean Electronic Stock Exchange Valparaíso Stock Exchange Banco Santander Santiago – Bondholders’ Representative Central Securities Depositary Risk Classification Committee SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Enel Américas S.A. By: /s/ Luca D'Agnese Title: Chief Executive Officer Date:May 2, 2017
